DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 9, and 13 recite the broad recitation equal to or greater than 1.3, and the claims also recite equal to or less than 4.8 which is the narrower statement of the range/limitation. Claims 2, 10, and 14 recite the broad recitation equal to or greater than 2.0, and the claims also recite equal to or less than 4.8 which is the narrower statement of the range/limitation.  Claims 3-4 recite the broad recitation equal to or greater than 0.25 mm, and the claims also recite equal to or less than 0.6 mm which is the narrower statement of the 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumoyama (US 2018/0166863).
Regarding independent claim 1, Sumoyama teaches a spark plug (Fig. 1, Element 1) comprising a noble metal tip (Fig. 1, Element 9) that includes an Ir-alloy material (¶ [0037]) and has a circular-columnar shape (¶ [0059]) that has a predetermined outer diameter and is formed by the Ir-alloy material being stretched (¶s 
Regarding claim 2, Sumoyama teaches the average aspect ratio of the crystal grains of the Ir alloy in the noble metal tip (9) adjusted to be equal to or greater than 2.0 and equal to or less than 4.8 (¶s [0046]-[0047]).
Regarding claim 3, Sumoyama teaches in an initial state of the spark plug (1), a distance between the outer peripheral surface of the noble metal tip (9) and the ground electrode (8) is set to be equal to or greater than 0.25 mm and equal to or less than 0.6 mm (¶ [0034]).
Regarding claim 4, Sumoyama teaches in an initial state of the spark plug (1), a distance between the outer peripheral surface of the noble metal tip (9) and the ground electrode (8) is set to be equal to or greater than 0.25 mm and equal to or less than 0.6 mm (¶ [0034]).
Regarding independent claim 9, Sumoyama teaches a noble metal tip (Fig. 1, Element 9) comprising an Ir-alloy material (¶ [0037]), the noble metal tip (9) having a circular-columnar shape (¶ [0059]) that has a predetermined outer diameter and is 
Regarding claim 10, Sumoyama teaches the average aspect ratio of the crystal grains of the Ir alloy in the noble metal tip (9) adjusted to be equal to or greater than 2.0 and equal to or less than 4.8 (¶s [0046]-[0047]).
Regarding independent claim 13
Regarding claim 14, Sumoyama teaches in the heating process, the Ir-alloy material recrystallized and the average aspect ratio of the crystal grains of the Ir alloy in the Ir-alloy material is adjusted to be equal to or greater than 2.0 and equal to or less than 4.8 (¶s [0046]-[0047]).
Regarding claims 15-16, Sumoyama teaches in the heating process, the Ir-alloy material heated to a temperature that is equal to or greater than 1000°C and equal to or less than 1400°C for recrystallization (¶ [0064]).
Regarding claims 17-20, Sumoyama teaches in the heating process, the Ir-alloy material is heated to a temperature that is equal to or greater than 1100°C and equal to or less than 1200°C for recrystallization (¶ [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumoyama (US 2018/0166863).
Regarding claims 5-8 and 11-12
In Figure 3(a), Sumoyama teaches the noble metal tip (9) having a variable length (H) that may be adjusted for improving ignition performance and dielectric strength (¶s [0055]-[0057]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the noble metal tip of Sumoyama with a length equal to or greater than 2 mm and equal to or less than 4 mm for improving ignition performance and dielectric strength, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murayama (US 2014/0049151) teaches a spark plug with electrode chip formed on center electrode or earth electrode.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        30 September 2021